Per Curiam.
There being issues of fact as to whether the policy was procured through fraud, it was error to award summary judgment in this action for the cancellation value. The statute (Insurance Law, § 122) gives no right of action based on a policy procured through fraud.
Judgment and orders reversed, with ten dollars costs to appellant to abide the event, motion for summary judgment denied, and motion to consolidate actions granted.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.